Citation Nr: 0820226	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-14 111	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

2. Entitlement to a rating higher than 10 percent for 
chondromalacia of the right knee. 

3. Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity.  

4. Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity.  

5. Entitlement to an effective date earlier than June 8, 
2004, for a 20 percent rating for residuals of a low back 
injury with discectomy, L5-S1.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Veteran and K.S.
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1965 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in May 2004 and in 
December 2004, of a Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2006, the veteran testified at a hearing before a 
Decision Review Officer.  The transcript of that hearing is 
in the record. 

Following the issuance of the supplemental statement of the 
case in May 2006, the veteran submitted additional evidence 
in support of his claims and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 
20.1304(c).

The claim of service connection for peripheral neuropathy of 
the upper extremities and the initial claims for increase for 
peripheral neuropathy of the right and left lower extremity 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  

In a rating decision in March 1995, the RO in part denied 
service connection for bilateral carpal tunnel syndrome.  In 
a statement, received in May 1995, identified by the RO as a 
notice of disagreement, the veteran referred to problems with 
his hands and wrists.  As the RO has not yet issued a 
statement of the case, the claim is also REMANDED to the RO 
via the Appeals Management Center in Washington, DC.
FINDINGS OF FACT

1. Right knee chondromalacia is characterized by full range 
of flexion and extension motion and slight instability.

2. The claim for increase for residuals of a low back injury 
with discectomy, L5-S1, was received at the RO on June 8, 
2004, and the awarded for the 20 percent rating is effective 
from the date of receipt of the claim for increase; based 
upon the record, it was not factually ascertainable during 
the one-year period prior to June 8, 2004, that a the 
criteria for a 20 percent rating had been met. 


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for right 
knee chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 &. Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2007).

2. The criteria for an effective date earlier than June 8, 
2004, for a 20 percent rating for residuals of a low back 
injury with discectomy, L5-S1, are not met.  
38 U.S.C.A. §§ 1155, 5110, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400(o)(2), 4.71a, Diagnostic Code 5243 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the VA must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in August 2003, in June 2004, in 
July 2004, and in February 2006.  The veteran was notified of 
the evidence needed to substantiate the claim for increase, 
that is, evidence indicating an increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life. 

The veteran was also notified that VA would obtain VA records 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was asked to 
submit evidence in his possession that pertained to the 
claim.  The VCAA notice included the provision for the 
effective date of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in December 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

On the claim for increase for the right knee, the VCAA 
omitted the general notice of the criteria of the Diagnostic 
Code under which the claimant is rated, which consists of a 
specific measurement or test result).  

At this stage of the appeal, when the veteran already has 
notice of the rating criteria as provided in the statement of 
the case, there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claim.  For this reason, the deficiency as 
to VCAA compliance under Vazquez-Flores, regarding general 
notice of the criteria of the Diagnostic Codes under which 
the claimant is rated, which consists of a specific 
measurement or test result, is harmless error.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).   

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

On the earlier effective date claim, there was general VCAA 
notice, but specific notice was not provided until the 
statement of the case was issued.  Under the circumstances, a 
reasonable person could be expected to understand from the 
general notice and the notice of the specific criteria what 
was needed.  For this reason, the content error did not 
affect the essential fairness of the adjudication and the 
purpose of the VCAA notice was not frustrated, and the 
veteran was not prejudiced by the limited content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VCAA 
notice error that does not affect the essential fairness of 
the adjudication is not prejudicial.).   

Duty to Assist

In December 2007, the veteran's representative requested a 
new VA examination to evaluate the right knee.  The duty to 
assist includes providing a medical examination when such is 
necessary to make a decision on the claim.  The claimant was 
afforded a VA examination in August 2003.  Reexamination will 
be requested whenever there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  

Generally, a reexamination is required if the evidence 
indicates that there has been a material change in a 
disability.  As there is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined, and as the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted, 
VAOPGCPREC 11-95.  For this reason, a reexamination is not 
warranted. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the service medical 
records, VA and other medical records and has afforded the 
veteran VA examinations.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
no further assistance to the veteran is required to comply 
with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records showed that the veteran was awarded 
the National Defense Service Medal, Vietnam Service Medal, 
Republic of Vietnam Campaign Medal, Air Force Outstanding 
Unit Award, Presidential Unit Citation, and the Air Force 
Good Conduct Medal, among other awards.

On VA examination in August 2003, the veteran complained of 
intermittent low back pain radiating to the legs with 
intermittent periods of numbness in the lower extremities.  
He described limitations on his ability to walk long 
distances and on prolonged sitting.  The veteran denied 
recent flare-ups of pain or a history of hospitalization or 
prescribed bed rest.  Posture, gait and curvature of the 
spine were normal.  

On range of motion, flexion was to 90 degrees, extension was 
to 25 degrees, and lateral flexion and rotation were to 25 
degrees, bilaterally, with some discomfort when turning to 
the left in both lateral and rotational motion.  Sensory 
examination was normal.  There was decreased pinprick 
sensation in the right S-1 distribution, but otherwise there 
was normal pinprick discrimination throughout the lower 
extremities.  Motor examination was normal with no atrophy.  
He had normal reflexes bilaterally.  An MRI and X-rays of the 
spine revealed mild generalized spondylosis at L4-5, along 
with degenerative disc disease at L5-S1 and posterior joint 
degenerative changes at L4-5 and L5-S1.  The diagnosis was 
spinal disc condition with residuals of right S-1 
radiculopathy and continuing intermittent low back pain with 
radicular component.  

On VA peripheral nerves examination in August 2003, the 
veteran complained of numbness and pain in the extremities.  
The examiner noted paresthesias and dysesthesias of a 
neuropathic type.  There was diminished pinprick 
discrimination in the S-1 distribution on the right.    

On VA examination in August 2003, the veteran complained of 
intermittent aching in the right knee.  He denied swelling or 
giving way.  The veteran stated that at times he would 
experience a sharp pain that would cause the leg to give way.  
The examiner noted crepitus.    The examiner indicated that 
there were no episodes of dislocation or recurrent 
sublaxation.  The knee had normal range of motion with 
flexion to 140 degrees and to zero degrees on extension.  
There was no varus/valgus stress deformity.  Lachman, drawer 
and McMurray tests were negative.  There was no additional 
limitation of motion with pain, fatigue or weakness, or lack 
of endurance with repetitive use or during flare-ups.  

In August 2003, private medical records showed peripheral 
neuropathy, periodic low back pain with L5-S1 laminectomy, 
and decreased right triceps reflex.  Nerve conduction studies 
revealed a normal limited selected EMG of the right leg, and 
reduced amplitude of response on the modest slowing of the 
posterior tibial nerve on the left side.  

In August 2003, a MRI of the lumbar spine revealed 
generalized spondylosis in L4-L5 and peripheral neuropathy in 
lower extremities. 

In May 2004, the veteran complained of numbness and tingling 
of the feet.  There was decreased sensation to pinprick, 
bilaterally.  The impression was chronic neuropathic symptoms 
of the lower extremities and chronic neck pain with some 
neuropathic symptoms.  

The veteran underwent a VA peripheral nerves examination in 
July 2004. The veteran reported persistent numbness, tingling 
and a heavy feeling on both feet.  He stated that his day to 
day activities were significantly limited due to his low 
back, shoulder, arm and leg condition.  There was decreased 
sensation to pinprick from the metatarsal head down, 
bilaterally.  Straight leg raise testing was negative 
bilaterally.  

In March 2006, the veteran testified that he wore a knee 
brace.  He submitted photograph that showed his injuries from 
falls which he attributed to the service-connected bilateral 
peripheral neuropathy and the right knee disability.  

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Chondromalacia of the Right Knee

The service-connected right knee chondromalacia is rated as 
10 percent disabling under Diagnostic Code 5014.  Diagnostic 
Code 5014 provides that chondromalacia is rated as arthritis. 

Pursuant to Diagnostic Code 5003, arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).  A separate rating may be assigned 
for limitation of flexion or for limitation of extension.

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees and the criterion for 
a 20 percent rating is flexion limited to 30 degrees.  38 
C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees and the criterion 
for a 20 percent rating is extension limited to 15 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.

The veteran may be rated separately for instability and for 
limitation of flexion or extension. 

Analysis

A review of the medical evidence reveals that the veteran's 
service-connected right knee chondromalacia is characterized 
by pain and crepitus, as well as complaints of instability, 
causing him to fall and requiring the use of a knee brace.   

On VA examination in August 2003, the right knee had full 
flexion and extension with no evidence of additional 
limitation of motion with pain, fatigue, weakness, or lack of 
endurance with repetitive use or during flare-ups, which does 
not more nearly approximate limitation of flexion to 45 
degrees that is required for a separate 10 percent rating 
under Diagnostic Code 5260, considering functional loss due 
to pain, repetitive use, and weakness.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
limitation of flexion does not meet the criteria for a 
separate rating under Diagnostic Code 5260.

Regarding limitation of extension, the evidence of record 
shows that the veteran has full extension of the right knee, 
which does not more nearly approximate limitation of 
extension to 10 degrees that is required for a separate 10 
percent rating under Diagnostic Code 5261, considering 
functional loss due to pain, repetitive use, and weakness.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The limitation of extension does not meet the 
criteria for a separate rating under Diagnostic Code 5261. 

Under Diagnostic Code 5257, the criterion for a 10 percent 
rating is slight instability and the criterion for a 20 
percent rating is moderate instability.  On VA examination in 
August 2003, the examiner indicated that there were no 
episodes of dislocation or recurrent sublaxation.  There was 
no varus/valgus stress deformity and Lachman, drawer and 
McMurray tests were negative.  Moreover, the competent 
medical evidence shows that on Romberg testing the veteran 
lost his balance, a condition that has not been causally 
linked to the service-connected knee disability.  Therefore, 
the criterion for a rating higher than 10 percent for 
instability under Diagnostic Code 5257 has not been met.

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Earlier Effective Date

In a May 2004 rating decision, the RO denied the veteran's 
claim for residuals of a low back injury with discectomy, L5-
S1.  On June 8, 2004, the veteran submitted a statement 
requesting that "his appeal be amended to include his back 
at L5-S1 that is in disrepair."  The RO interpreted the 
statement as a new claim for increase. 

As the statement of June 8, 2004, was not a notice of 
disagreement of the rating decision on May 2004 rating 
decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R. § 20.201 (2007).  The current claim for 
increase for residuals of a low back injury with discectomy, 
L5-S1, was received on June 8, 2004.

Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date for a claim for increase is date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

Under 38 C.F.R. § 3.400(o)(2), the effective date for a claim 
for increase may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within 1 year from such 
date otherwise, date of receipt of claim.

As noted above, the veteran's current claim for increase was 
received at the RO on June 8, 2004.  The back disability is 
currently rated as 20 percent disabling under Diagnostic Code 
5243.

Under Diagnostic Code 5243, intervertebral disc syndrome or 
disc disease is rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations, whichever method results in the 
higher rating.

The criteria for a rating of 20 percent, under DC 5243, based 
on incapacitating episodes are incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months.

The term "incapacitating episode" under Diagnostic Code 5243 
means a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Orthopedic manifestations are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The criteria 
for a 20 percent rating based on orthopedic manifestations 
are forward flexion of the thoracolumar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumar spine not greater than 
120 degrees (the maximum combined range of motion being 240 
degrees), or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour.

For VA rating purposes, the normal ranges of motion of the 
lumbar spine are forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.

Neurological manifestations are rated under Diagnostic Code 
8520 as paralysis of the sciatic nerve.  As discussed above, 
the veteran is in receipt of separate 10 percent disability 
ratings for peripheral neuropathy/radiculopathy of the lower 
extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Analysis

After a careful review of the evidence of record, the Board 
finds that the evidence developed between June 8, 2003, and 
June 8, 2004, the time period in question, does not support a 
finding that the criteria for 20 percent rating had been met. 

The evidence during this time period does not demonstrate 
that the veteran's service-connected residuals of a low back 
injury had resulted in incapacitating episodes, that is, bed 
rest prescribed by a physician, having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  

The evidence also does not show that forward flexion of the 
thoracolumar spine was 60 degrees or less, or that the 
combined range of motion of the thoracolumar spine was less 
than 120 degrees.  Additionally, there is no evidence of 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour.  To the contrary, forward 
flexion of the lumbar spine during the applicable time period 
was to 90 degrees.  Ankylosis was clearly not present.  As a 
consequence, the evidence does not indicate that the criteria 
for 20 percent rating based on limitation of motion between 
June 8, 2003, and June 8, 2004, had been met, and an 
effective date earlier than June 8, 2004, for the 20 percent 
rate for the service-connected residuals of a low back injury 
with discectomy, L5-S1, is not warranted. 

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 10 percent for chondromalacia of the 
right knee is denied. 

An effective date earlier than June 8, 2004, for a 20 percent 
rating for residuals of a low back injury with discectomy, 
L5-S1, is denied.

REMAND 

On the claim of service connection for peripheral neuropathy 
of the upper extremities, the pertinent finding is carpal 
tunnel syndrome, for which service connection has been 
previously denied and that procedure status of that claim has 
not yet been resolved.  And the neurological evidence is 
inconclusive as to whether the peripheral neuropathy is 
present. 

On the initial claims for increase for peripheral neuropathy 
of the right and left lower extremity, peripheral neuropathy 
has been associated with the residuals of the service-
connected low back injury with discectomy, L5-S1.  Generally, 
the neurological manifestations of disc disease are 
radiculopathy.  As the medical evidence is insufficient to 
decide the claims, further evidentiary development is needed.  

To ensure procedural due process, in accordance with Manlicon 
v. West, 12 Vet. App. 238 (1999), the claim of service 
connection for bilateral carpal tunnel syndrome is remanded. 

According, the claims are REMANDED for the following action: 

1. Schedule the veteran for a VA 
examination by a neurologist to 
determine:

(a). Whether it is at least as likely as 
not that the veteran has peripheral 
neuropathy of the upper extremities and, 
if so, what is the etiology of the 
neuropathy; and 

(b). Does the factual record support a 
diagnosis of peripheral neuropathy of the 
lower extremities and, if so, is 
peripheral neuropathy of the lower 
extremities a neurological manifestation 
of  the service-connected low back injury 
with discectomy, L5-S1. 

If peripheral neuropathy of the lower 
extremities is shown, but not a 
neurological manifestation of the 
service-connected low back injury with 
discectomy, what is the etiology of the 
peripheral neuropathy of the lower 
extremities?  

If peripheral neuropathy of the lower 
extremities is not shown, are the current 
neurological findings a manifestation of 
radiculopathy associated with the 
service-connected low back injury with 
discectomy. 

The claims folder must be provided to the 
examiner for review. 

2. Furnish the veteran a statement of the 
case on the claim of service connection 
for bilateral carpal tunnel syndrome and 
on any other claim that the veteran 
expressed disagreement with in the 
document, date stamped May 26, 1995, and 
identified as a notice of disagreement. 

3. After the above development is 
completed, adjudicate the claims.  If any 
benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


